DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art failed to disclose or reasonably suggest the claimed light-emitting device/system particularly characterized by a thickness of the substrate being d and a width of a portion of the second electrode that is further on the outer side of the light-emitting unit than the end is W, wherein d/2 ≤ W is established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The related art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,418,591 discloses (see FIGs. 1-3) a light-emitting device comprising: a light-transmitting substrate (23); a plurality of light-emitting units (plurality of 21/24/26 units) formed on the substrate, each light-emitting unit comprising a light-transmitting first electrode (21), a light-reflective second electrode (26), and an organic layer (24) located between the first electrode and the second electrode; a light-transmitting region located between the plurality of light-emitting units; and an insulating film (25) that defines an end of the light-emitting unit, wherein a sealing member (28) is fixed to the light-emitting unit directly or through an adhesive layer, and wherein when a thickness of the substrate is d and a width of a portion of the second electrode that is further on the outer side of the light-emitting unit than the end is W, d/2 ≤ W is established (col. 5, lines 28-35).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896